DETAILED ACTION
Application 16/484019, “CORE-SHELL-COMPOSITE PARTICLES FOR LITHIUM-ION BATTERIES”, is the national stage entry of a PCT application filed on 2/7/17. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action on the merits is in response to communication filed on 8/18/20.  

Claim Interpretation
The term “nonporous” as recited in the claims is interpreted in light of applicant’s specification.
The instant specification teaches: 
[0053] The shell is generally nonporous. The carbonization of the carbon precursors leads inevitably to the nonporous shell.
[0054] The pores of the shell are preferably <10 nm, particularly preferably ≤ 5 nm and most preferably ≤ 2 nm (method of determination: pore size distribution by the BJH method (gas adsorption) in accordance with DIN 66134). 
[0055] The shell preferably has a porosity of .ltoreq.2% and particularly preferably .ltoreq.1% (method for determining the total porosity: 1 minus [ratio of apparent density (determined by means of xylene pycnometry in accordance with DIN 51901) and skeletal density (determined by means of He pycnometry in accordance with DIN 66137-2)]).
while applicant’s claim 10 states that:
3. The lithium ion battery of claim 1, wherein any pores present in the shell of the core-shell composite particles are < 10 nm, pore size distribution determined by the BJH method (gas adsorption) in accordance with DIN 66134).

Accordingly, “nonporous” of claim 1 is not interpreted to exclude pores, but is instead interpreted to describe a structure which is nonporous relative to the porous core, which contains pores of greater than 50 nm in diameter.  In other words, any structure which does not contain pores larger than 10 nm in diameter is interpreted to be “nonporous” in the context of the claimed invention.   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hwang (US 2010/0285359), or alternatively, under 35 U.S.C. 103 as being unpatentable over the combination of Hwang (US 2010/0285359) and Yushin (US 2014/0057179) and/or Aoyama (JP 2003-007342).
Regarding claims 1 and 3, 4, Hwang teaches a lithium ion battery (Figure 2) whose anode is based on an anode material (paragraph [0011]) containing: core-shell composite particles (Figure 1), wherein a core of the core-shell composite particles is a porous, carbon-based matrix (“carbon core including pores”, paragraph [0018]) containing silicon particles and pores (items 225; “metal nanoparticles dispersed inside the pores”, paragraph [0018]; “Si”, paragraph [0028]; “silicon nanoparticles”, paragraph [0073]), the pores having an average diameter of from 65 nm to 19 microns (paragraph [0025] indicates nanoparticles have a diameter greater than 60 nm, while paragraph [0032] indicates an average particle diameter of 5 to 40 microns, such as 15 microns at paragraph [0076], together implicitly teaching, or at least suggesting as obvious, that the pores have a diameter within the 65 nm to 19 micron range), as determined by scanning electron microscopy (this is a non-required process limitation within this product claim) and a shell of the core-shell composite particles is obtained by carbonization of one or more carbon precursors (paragraphs [0038-0040]).

Hwang is silent as to the shell being a nonporous shell, or the shell including only pores smaller than 10 nm as in claim 3.   However, as described in MPEP 2112, a rejection under 35 USC 102/103 can be made when the prior art product seems to be identical to a claimed invention, but is silent as to an inherent characteristic.  In this case, Hwang appears to implicitly teach a nonporous shell and/or a shell having pores no greater than 10 nm at least because: i) Figure 1 suggests a nonporous shell having 
Alternatively, in the battery art, Yushin teaches a silicon/carbon composite material comprising a silicon/carbon core (paragraphs [0037, 0045-0046]) surrounded by a carbon based coating as a protective layer which is impermeable to electrolyte solvent (paragraph [0067]).
It would have been obvious to a person having ordinary skill in the art to form the shell of Hwang to be nonporous and/or to be absent of pores greater than 10 nm so that the shell may be functional as an electrolyte impermeable protective layer to protect the core as taught by Yushin.

Claim 1 further requires that the anode material of the lithium ion battery, when fully charged, is only partially lithiated, which is not expressly taught by Hwang.
However, as described in MPEP 2114, the manner of operating a device does not differentiate the device from the prior art.  In this case, the “fully charged” state of the battery is a controllable operating parameter than can be set and selected as a manner of operating the device, such that the “fully charged” state leaves the anode only partially lithiated.*  
*In support of this assertion by the Office, consider applicant’s published paragraph [0113], emphasis added, which clarifies that a lithium ion battery can be generally operated in such a way that the material of the anode (anode material), in particular the core-shell composite particles, is only partially lithiated in the fully charged battery”.
Accordingly operating a battery such that ‘the anode material of the lithium ion battery, when fully charged, is only partially lithiated’ describes a manner of using the battery rather than a structural feature of the battery; therefore, this limitation does not patentably distinguish the claimed product from that of Hwang.
Alternatively, in the battery art, Aoyama teaches that a battery comprising a negative electrode active material including silicon which is lithiated by lithium ions during charging should be less than fully lithiated at full charge for the benefit of avoiding undesirably large expansion of the active material (paragraph [0015]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to configure the lithium ion battery of Hwang such that the anode material of the lithium ion battery, when fully charged, is only partially lithiated for the benefit of avoiding undesirably large expansion of the active material as taught by Hwang.

Regarding claim 2, Hwang remains as applied to claim 1.  Hwang further teaches the shell is obtainable by carbonization of one or more carbon precursors selected from the group consisting of tars, pitches, hard carbon, soft carbon and hydrocarbons having from 1 to 20 carbon atoms (paragraphs [0038-0040]).


Claims 5-6 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hwang (US 2010/0285359), Yushin (US 2014/0057179) and Aoyama (JP 2003-007342).
Regarding claims 5 and 6, the cited art remains as applied to claim 4.  Hwang further teaches silicon particles being contained in one or more pores of the matrix (Figure 1), but does not expressly teach wherein i) the total pore volume of the core-shell composite particles corresponds to from 0.3 times to 2.4 times the volume of the silicon particles present in the core-shell composite particles, and ii) a ratio of the diameter of the pores of the matrix containing silicon particles to a diameter of the silicon particles is 1.1 to 3.
However, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was obvious over and not patentably distinct from the prior art device (MPEP 2144.04 IVA).  In this case, the recitation of relative dimensions in claims 5 and 6 do not appear to lead to or otherwise suggest a difference in performance of the claimed particles, compared to the composite particles as taught by the cited art.  

Regarding claim 8, Hwang remains as applied to claim 1.  Hwang does not appear to teach wherein the anode in the fully charged lithium ion battery is charged with from 800 to 1500 mAh/g, based on the mass of the anode.

It would have been obvious to a person having ordinary skill in the art at the time of invention to optimize the degree of lithiation of the anode active material in the charged state for the benefit of balancing the competing factors as taught by Aoyama.  Moreover, the degree of lithiation is coupled to the capacity of the battery; therefore, optimization so as to yield a fully charged lithium ion battery having a charged capacity of 800 to 1500 mAh/g is also obvious as being the optimization of a known result-effective variable.

Regarding claims 9 and 10, Hwang remains as applied to claim 1.  Hwang does not appear to teach wherein i) the ratio of lithium atoms to silicon atoms in the fully charged anode material is ≤ 4.0, or ii) the capacity of the silicon of the anode material of the lithium ion battery is utilized to an extent of ≤ 80%, based on the maximum capacity of 4200 mAh per gram of silicon.
However, Aoyama teaches that a silicon-lithium system could be lithiated to values of x = 5 at paragraph [0005], but paragraph [0015] teaches lithiation only to values of x<4 [which is 80% of x=5] for the benefit of suppressing undesirable swelling.  Aoyama further teaches exemplary capacities of 2500 and 2000 mAh at 
It would have been obvious to a person having ordinary skill in the art at the time of invention to lithiate only to a Li:Si ratio of 4.0 or less and to utilize a battery capacity ≤ 80% of the 4200 mAh per gram maximum capacity of silicon, for the benefit of insuring that undesirable swelling associated with over lithiation is avoided as taught by Aoyama.


Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hwang (US 2010/0285359), Yushin (US 2014/0057179), Aoyama (JP 2003-007342) and Hirowatari (US 2015/0303513).
Regarding claim 7, Hwang remains as applied to claim 1.  Hwang does not appear to teach wherein the ratio of the lithium capacity of the anode to the lithium capacity of the cathode is ≥ 1.15. 
In the battery art, Hirowatari teaches the ratio of the lithium capacity of the anode to the lithium capacity should preferably be between 2 and 6 for the benefit of optimizing space, capacity and cycle durability (paragraph [0038]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to set the ratio of the lithium capacity of the anode to the lithium capacity of the cathode to ≥ 1.15 for the benefit of optimizing space, capacity and cycle durability of the battery as taught by Hirowatari.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723